11-4364                                                                       BIA
         Wang v. Holder                                                             Hom, IJ
                                                                               A087 481 167



                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 27th day of August, two thousand twelve.
 5
 6       PRESENT:
 7                RALPH K. WINTER,
 8                JOSÉ A. CABRANES,
 9                ROBERT D. SACK,
10                     Circuit Judges.
11       _____________________________________
12
13       LI PING WANG,
14                Petitioner,
15
16                        v.                                    11-4364
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Jie Han, New York, New York.
24
25       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
26                                     Attorney General; Ernesto H. Molina,
27                                     Jr., Assistant Director, Tracey N.
28                                     McDonald; Trial Attorney, Office of
29                                     Immigration Litigation, United
30                                     States Department of Justice,
31                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Li Ping Wang, a native and citizen of the People’s

 6   Republic of China, seeks review of a September 23, 2011,

 7   decision of the BIA affirming the April 13, 2010, decision

 8   of Immigration Judge (“IJ”) Sandy K. Hom, which denied his

 9   application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).    In re Li Ping

11   Wang, No. A087 481 167 (B.I.A. Sept. 23, 2011), aff’g No.

12   A087 481 167 (Immig. Ct. N.Y. City, Apr. 13, 2010).   We

13   assume the parties’ familiarity with the underlying facts

14   and procedural history in this case.

15       We have reviewed the IJ’s decision as supplemented and

16   modified by the BIA.    See Yan Chen v. Gonzales, 417 F.3d
17   268, 271 (2d Cir. 2005).   The applicable standards of review

18   are well-established.    See 8 U.S.C. § 1252(b)(4)(B); see

19   also Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir.

20   2008).   For asylum applications, like Wang’s, governed by

21   the REAL ID Act, the agency may, “[c]onsidering the totality

22   of the circumstances, . . . base a credibility finding on

23   the demeanor, candor or responsiveness of the applicant, . .

                                    2
 1   . [and] the consistency between the applicant’s or witness’s

 2   written or oral statements, . . . without regard to whether

 3   an inconsistency . . . goes to the heart of the applicant’s

 4   claim.”   See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534
5 F.3d at 167.    We “defer to an IJ’s credibility determination

 6   unless, from the totality of the circumstances, it is plain

 7   that no reasonable fact-finder could make such an adverse

 8   credibility ruling.”    Xiu Xia Lin, 534 F.3d at 167.

 9       Wang testified that family planning officials beat him

10   with their fists, kicked him, and used batons to strike him

11   in the head and that as a result he suffered head injuries

12   and bruising on his body, chest, and stomach.     Wang further

13   stated that he was treated for these injuries and submitted

14   a medical report to corroborate this claim.     In finding Wang

15   not credible, the agency found that his testimony concerning

16   the injuries he received was inconsistent with the medical

17   report he submitted, which listed his injuries as “[h]ead

18   injury, skull skin torn, skull skin swollen” but did not

19   mention any bruising and that the same report listed the

20   manner in which he received the injuries as an “accidental

21   collision.”    The agency reasonably concluded that these

22   inconsistencies were sufficient to find Wang not credible.

23   See U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at

                                    3
 1   167 (“[A]n IJ may rely on any inconsistency . . . in making

 2   an adverse credibility determination as long as the

 3   ‘totality of the circumstances’ establishes that an asylum

 4   applicant is not credible” (emphasis in original)).

 5   Furthermore, the agency was not required to credit Wang’s

 6   explanation, that the medical report did not reflect what

 7   really happened because the police and treating hospital

 8   were in collusion, particularly since Wang failed to

 9   corroborate any bruising consistent with being punched and

10   kicked with affidavits from his sister, who Wang testified

11   was a nurse who also treated his injuries.   See Majidi v.

12   Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005) (The agency need

13   not credit an applicant’s explanations for inconsistent

14   testimony unless those explanations would compel a

15   reasonable fact-finder to do so).   Moreover, having

16   questioned his credibility, the agency reasonably determined

17   that Wang was unable to rehabilitate his testimony as he

18   failed to present a statement from his sister corroborating

19   his injuries.   See Biao Yang v. Gonzales, 496 F.3d 268, 273

20   (2d Cir. 2007) (“the absence of corroboration in general

21   makes an applicant unable to rehabilitate testimony that has

22   already been called into question.”).


                                   4
 1       Ultimately, because the inconsistency and lack of

 2   corroboration relate to the single incident of persecution,

 3   the adverse credibility determination is supported by

 4   substantial evidence and the agency did not err in denying

 5   asylum, withholding of removal, and CAT relief, as all three

 6   claims were based on the same factual predicate.    See 8

 7   U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 165-

 8   66; see Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006)

 9   (Withholding); Xue Hong Yang v. U.S. Dep’t of Justice, 426

10 F.3d 520, 523 (2d Cir. 2005) (CAT).

11       For the foregoing reasons, the petition for review is

12   DENIED.   As we have completed our review, any stay of

13   removal that the Court previously granted in this petition

14   is VACATED, and any pending motion for a stay of removal in

15   this petition is DISMISSED as moot. Any pending request for

16   oral argument in this petition is DENIED in accordance with

17   Federal Rule of Appellate Procedure 34(a)(2), and Second

18   Circuit Local Rule 34.1(b).

19                                 FOR THE COURT:
20                                 Catherine O’Hagan Wolfe, Clerk
21




                                    5